Case 7:17-cv-02631-VB Document 102 Filed 06/14/21 Page 1 of 2

  

t
,
I
bt
\
Ht

SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES DISTRICT COURT | | nee

 

= “7X co ppg fig |
JAMES SNOWDEN, Panes Gly] Z|
Plaintiff, 0 fore
ORDER
Vv.
17 CV 2631 (VB)
VILLAGE OF MONTICELLO, :
Defendant. :
pene ne en een e ene een nen en nen n ene cent eee eeeeeeneneeeenenceeee x
As discussed at the conference held today, attended by counsel for both parties, it is
HEREBY ORDERED:

 

1. Defendant shall make its motion pursuant to Rule 60 by June 28, 2021. Plaintiff's
opposition is due July 12, 2021. Defendant’s reply, if any, is July 19, 2021.

2, By September 13, 2021, in accordance with Paragraph 4.A of the Court’s
Individual Practices, the parties shall submit a Joint Pretrial Order, which shall comply with both
Fed. R. Civ, P. 26(a)(3) and the Court’s Individual Practices.

3. By November 8, 2021, the parties shall file any motions in limine, proposed voir |
dire, joint proposed jury instructions, and a joint verdict form. (See Paragraph 4.B of the Court’s
Individual Practices.) The parties’ joint proposed jury instructions shall consist of a single
document, noting any areas of disagreement between the parties. The proposed instructions
should include both the text of any requested instruction as well as a citation, if available, to the
authority from which it derives. The proposed instructions should also be submitted by email to

Chambers in Word format.

 

4, With regard to the joint proposed jury instruction and joint verdict form, the
parties shall make every good faith effort to agree upon the proposed language; “joint” with

respect to these two documents does not mean submitting one document to the Court with two
Case 7:17-cv-02631-VB Document 102 Filed 06/14/21 Page 2 of 2

different sets of proposed jury instructions and/or one document containing two different verdict
forms.

5. Oppositions to motions in limine, if any, are due November 22, 2021. No replies
will be permitted absent prior Court approval.

6. A final pretrial conference is scheduled for December 8, 2021, at 3:00 p.m. This
conference will be conducted in person at the Courthouse.

7, Jury selection and trial are tentatively scheduled to begin December 13, 2021, at
9:30 a.m., subject to the Court’s COVID-19 scheduling protocols, absent further Court Order.

Dated: June 14, 2021
White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
